


109 HR 5769 IH: Washington County Growth and

U.S. House of Representatives
2006-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5769
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2006
			Mr. Matheson
			 introduced the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To establish wilderness areas, promote conservation,
		  improve public land, and provide for high quality economic development in
		  Washington County, Utah, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited
			 as the Washington County Growth and
			 Conservation Act of 2006.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—LAND DISPOSAL
					Sec. 101. Definitions.
					Sec. 102. Conveyance of public land in Washington
				County.
					Sec. 103. Disposition of Proceeds.
					Title II—WILDERNESS AREAS
					Sec. 201. Additions to National Wilderness Preservation
				System.
					Sec. 202. Administration.
					Sec. 203. Adjacent Management.
					Sec. 204. Native American cultural and religious
				uses.
					Sec. 205. Release of wilderness study areas.
					Sec. 206. Wildlife management.
					Sec. 207. Wildfire management.
					Sec. 208. Climatological data collection.
					Sec. 209. National Park Service land.
					Title III—WILD AND SCENIC RIVER DESIGNATION 
					Sec. 301. Zion National Park Wild and Scenic
				Rivers.
					Title IV—UTILITY CORRIDORS
					Sec. 401. Utility corridors and rights-of way.
					Title V—HIGH DESERT OFF-HIGHWAY VEHICLE TRAIL
					Sec. 501. High Desert Off-Highway Vehicle Trail.
					Title VI—RED CLIFFS NATIONAL CONSERVATION AREA
					Sec. 601. Short title.
					Sec. 602. Purpose.
					Sec. 603. Definitions.
					Sec. 604. Establishment of the Conservation Area.
					Sec. 605. Management.
					Sec. 606. Management plan amendments.
					Sec. 607. Acquisition of additional land.
					Sec. 608. Withdrawal.
					Sec. 609. Cooperative agreements.
					Sec. 610. No buffer zones.
					Title VII—AUTHORIZATION OF APPROPRIATIONS
					Sec. 701. Authorization of appropriations.
				
			2.DefinitionsIn this Act:
			(1)Central
			 mapThe term Central Map means the map entitled
			 Central Washington County, Utah and dated
			 _____.
			(2)CountyThe
			 term County means Washington County, Utah.
			(3)Eastern
			 mapThe term “Eastern Map” means the map entitled Eastern
			 Washington County, Utah and dated
			 _____.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means the State of Utah.
			(6)Western
			 mapThe term “Western Map” means the map entitled Western
			 Washington County, Utah and dated
			 _____.
			ILAND
			 DISPOSAL
			101.DefinitionsIn this title:
				(1)Management
			 planThe term management plan means the Bureau of
			 Land Management St. George Field Office Resource Management Plan.
				(2)Special
			 accountThe term special account means the special
			 account established under section 103(a)(4).
				102.Conveyance of
			 public land in Washington County
				(a)In
			 GeneralNotwithstanding
			 sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1712, 1713), the Secretary, in cooperation with the County, in
			 accordance with that Act, this title, and other applicable law and subject to
			 valid existing rights, shall—
					(1)conduct sales of
			 the land described in subsection (b)(1) to qualified bidders; and
					(2)with respect to
			 the parcels of land described in subsection (b)(2)—
						(A)conduct sales of
			 the parcels to qualified bidders as the parcels becomes available for disposal;
			 or
						(B)at the election of
			 the Secretary, exchange the parcels of land for parcels of non-Federal land or
			 interests in non-Federal land in accordance with section 206 of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1716) and other applicable
			 laws.
						(b)Description of
			 LandThe land referred to in subsection (a) consists of—
					(1)the land
			 identified on the Central Map as Directed Sale Lands, totaling
			 approximately 4,300 acres; and
					(2)not less than
			 20,000 acres of land from the land that is identified on the Central Map and
			 the Eastern Map as Lands Eligible for Consideration Under Section 102
			 Disposal, excluding any land that is—
						(A)designated as
			 wilderness by section 201(a);
						(B)an area of
			 critical environmental concern; or
						(C)in the Red Cliffs
			 National Conservation Area established by section 604(a).
						(c)Availability of
			 map and legal descriptionsThe Central Map and Eastern Map shall
			 be on file and available for public inspection in (as appropriate)—
					(1)the Office of the
			 Director of the Bureau of Land Management;
					(2)the Office of the
			 Utah State Director of the Bureau of Land Management; and
					(3)the St. George
			 Field Office of the Bureau of Land Management.
					(d)Joint Selection
			 RequiredThe Secretary and
			 the County shall jointly select which parcels of land described in subsection
			 (b)(2) to offer for sale or exchange.
				(e)Compliance With
			 Local Planning and Zoning LawsBefore a sale or exchange of land
			 under subsection (a), the County shall submit to the Secretary a certification
			 that qualified bidders have agreed to comply with—
					(1)County and city
			 zoning and other applicable ordinances; and
					(2)any general plan
			 for the area approved by the County, including any revisions to the general
			 plan that are adopted by the County after the date of enactment of this
			 Act.
					(f)Method of Sale;
			 ConsiderationThe sale of land under subsection (a) shall
			 be—
					(1)consistent with
			 subsections (d) and (f) of section 203 of the Federal Land Management Policy
			 Act of 1976 (43 U.S.C. 1713);
					(2)through a
			 competitive bidding process unless otherwise determined by the Secretary;
			 and
					(3)for not less than
			 fair market value.
					(g)Withdrawal
					(1)In
			 GeneralSubject to valid existing rights and except as provided
			 in paragraph (2), the land described in subsection (b) is withdrawn
			 from—
						(A)all forms of entry
			 and appropriation under the public land laws, including the mining laws;
						(B)location, entry,
			 and patent under the mining laws; and
						(C)operation of the
			 mineral leasing, geothermal leasing, and mineral materials laws.
						(2)ExceptionsParagraph
			 (1)(A) shall not apply to a competitive sale, a land exchange between the
			 United States and a non-Federal party, or an election by the County to obtain
			 the land described in subsection (b)(2) for public purposes under the Act of
			 June 14, 1926 (commonly known as the Recreation and Public Purposes
			 Act) (43 U.S.C. 869 et seq.).
					(h)Timing of
			 sales
					(1)In
			 generalThe Secretary shall—
						(A)with respect to
			 the land described in subsection (b)(1)—
							(i)not
			 later than 1 year after the date of enactment of this Act, offer for sale the
			 land identified on the Central Map as First Directed Sale;
			 and
							(ii)beginning 1 year
			 after the date of the sale of land under clause (i) and at least annually
			 thereafter until the date on which all of the parcels of land described in
			 subsection (b)(1) are sold, conduct sales of the land described in subsection
			 (b)(1), except that all of the parcels of land shall be offered for sale not
			 later than January 1, 2013; and
							(B)with respect to
			 the land described in subsection (b)(2), conduct sales or exchanges—
							(i)(I)not earlier than January
			 1, 2010; or
								(II)if the County requests an earlier date,
			 the date that is requested by the County, subject to approval by the Secretary;
			 and
								(ii)except as
			 provided in paragraph (2), at least annually thereafter until the date on which
			 all of the parcels of land described in subsection (b)(2) are sold or
			 exchanged.
							(2)Postponement;
			 exclusion from sale
						(A)Request by
			 county for postponement or exclusionAt the request of the
			 County, the Secretary shall postpone or exclude from sale or exchange all or a
			 portion of the land described in subsection (b)(2).
						(B)Indefinite
			 postponementUnless specifically requested by the County, a
			 postponement under subparagraph (A) shall not be indefinite.
						(i)Restrictive
			 covenants
					(1)In
			 generalThe Secretary may include in the deed of transfer of any
			 parcel of land disposed of under this section any restrictive covenant that the
			 Secretary determines to be necessary to protect the interests of the United
			 States.
					(2)NoticeAt
			 least 30 days before the date on which a land sale is to be conducted under
			 this section, the Secretary shall publish in 1 or more local newspapers a
			 notice that describes any parcels of land that would be subject to a
			 restrictive covenant.
					103.Disposition of
			 Proceeds
				(a)Disposition of
			 ProceedsOf the gross proceeds from a sale of land described in
			 section 102(b)—
					(1)5
			 percent shall be paid directly to the State, for the support of schools in
			 accordance with section 9 of the Act of July 16, 1894 (28 Stat. 107, chapter
			 138);
					(2)2
			 percent shall be paid directly to the County for—
						(A)administrative
			 costs; and
						(B)the costs of fire
			 protection, flood control, public safety, and transportation;
						(3)8
			 percent shall be paid directly to the Washington County Water Conservancy
			 District for water treatment, transmission facility infrastructure, and water
			 conservation in the County; and
					(4)the remainder
			 shall be deposited in a special account in the Treasury of the United States
			 and shall be available without further appropriation to the Secretary until
			 expended for—
						(A)the reimbursement
			 of costs incurred by the Utah State Office of the Bureau of Land Management and
			 the St. George Field Office of the Bureau of Land Management in preparing for
			 the sale of land described in section 102(b), including the costs of—
							(i)surveys;
							(ii)appraisals;
			 and
							(iii)compliance
			 with—
								(I)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
								(II)sections 201 and
			 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1711,
			 1712);
								(B)conservation
			 projects within the County, including—
							(i)the
			 acquisition, in accordance with the Washington County Habitat Conservation Plan
			 dated December 1995, of non-Federal land for inclusion in the Red Cliffs
			 National Conservation Area established by section 604(a);
							(ii)trail repair and
			 reconstruction within the Dixie National Forest;
							(iii)projects
			 relating to parks, trails, and natural areas; and
							(iv)other
			 conservation projects that the Secretary, after consultation with the County,
			 determine to be appropriate;
							(C)the protection and
			 management of the Red Cliffs National Conservation Area established by section
			 604(a), including the development of any necessary amendments to the management
			 plan under section 606;
						(D)processing
			 wilderness designation, including the costs of appropriate fencing, signage,
			 public education, and enforcement for the wilderness areas designated;
						(E)establishing the
			 High Desert Off-Highway Vehicle Trail under section 501, including—
							(i)completing the
			 travel plan required under section 501(b); and
							(ii)developing,
			 implementing, and enforcing the management plan for the Trail developed under
			 section 501(e)(2); and
							(F)the processing of
			 public land use authorizations and rights-of-way relating to the development of
			 land conveyed under this title.
						(b)Investment of
			 special accountAny amounts deposited in the special account
			 shall earn interest in an amount determined by the Secretary of the Treasury on
			 the basis of the current average market yield on outstanding marketable
			 obligations of the United States of comparable maturities, and may be expended
			 according to the provisions of this section.
				IIWILDERNESS
			 AREAS
			201.Additions to
			 National Wilderness Preservation System
				(a)AdditionsThe
			 following land in the State is designated as wilderness and as components of
			 the National Wilderness Preservation System:
					(1)Beartrap
			 canyonCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 40 acres, as generally depicted on the
			 Eastern Map, which shall be known as the Beartrap Canyon
			 Wilderness.
					(2)BlackridgeCertain
			 Federal land managed by the Bureau of Land Management, comprising approximately
			 7,145 acres, as generally depicted on the Eastern Map, which shall be known as
			 the Blackridge Wilderness.
					(3)Canaan
			 mountainCertain Federal land in the County managed by the Bureau
			 of Land Management, comprising approximately 35,344 acres, as generally
			 depicted on the Eastern Map, which shall be known as the Canaan Mountain
			 Wilderness.
					(4)CottonwoodCertain
			 Federal land managed by the Bureau of Land Management, comprising approximately
			 11,650 acres, as generally depicted on the Central Map, which shall be known as
			 the Cottonwood Wilderness.
					(5)Cottonwood
			 forestCertain Federal land managed by the Forest Service,
			 comprising approximately 2,642 acres, as generally depicted on the Central Map,
			 which shall be known as the Cottonwood Forest Wilderness.
					(6)Cougar
			 canyonCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 10,568 acres, as generally depicted on the
			 Western Map, which shall be known as the Cougar Canyon
			 Wilderness.
					(7)Deep
			 creekCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 3,320 acres, as generally depicted on the
			 Eastern Map, which shall be known as the Deep Creek
			 Wilderness.
					(8)Deep creek
			 northCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 4,264 acres, as generally depicted on the
			 Eastern Map, which shall be known as the Deep Creek North
			 Wilderness.
					(9)Goose
			 creekCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 89 acres, as generally depicted on the
			 Eastern Map, which shall be known as the Goose Creek
			 Wilderness.
					(10)Laverkin
			 creekCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 445 acres, as generally depicted on the
			 Eastern Map, which shall be known as the LaVerkin Creek
			 Wilderness .
					(11)Red
			 butteCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 1,124 acres, as generally depicted on the
			 Eastern Map, which shall be known as the Red Butte
			 Wilderness.
					(12)Red
			 mountainCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 18,716 acres, as generally depicted on the
			 Central Map, which shall be known as the Red Mountain
			 Wilderness.
					(13)Taylor
			 creekCertain Federal land managed by the Bureau of Land
			 Management, comprising approximately 35 acres, as generally depicted on the
			 Eastern Map, which shall be known as the Taylor Creek
			 Wilderness.
					(14)WatchmanCertain
			 Federal land managed by the Bureau of Land Management, comprising approximately
			 600 acres, as generally depicted on the Eastern Map, which shall be known as
			 the Watchman Wilderness.
					(15)Zion
						(A)In
			 generalCertain Federal land in the County managed by the
			 National Park Service, comprising approximately 123,743 acres, as generally
			 depicted on the Eastern Map, which shall be known as the Zion
			 Wilderness.
						(B)Subsequent
			 acquisitionAny land within Zion National Park that is
			 subsequently acquired by the National Park Service by purchase from a willing
			 seller, exchange, or donation, may become wilderness on the recommendation of
			 the Secretary, in accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.).
						(C)Transfer of
			 bureau of land management land to national park service
							(i)In
			 generalAdministrative jurisdiction over approximately 1,009
			 acres of Bureau of Land Management land, as depicted on the Eastern Map, shall
			 be transferred from the Director of the Bureau of Land Management to the
			 Director of the National Park Service.
							(ii)NonwildernessApproximately
			 390 acres of the land transferred under clause (i) shall be managed by the
			 Director of the National Park Service as a nonwilderness area under the Zion
			 National Park General Management Plan of 2001 and in accordance with the Act of
			 August 25, 1916 (commonly known as the National Park Service Organic
			 Act) (16 U.S.C. 1 et seq.).
							(D)Boundary
			 adjustmentAny adjustments to the boundary of Zion National Park
			 under this paragraph shall be depicted on the Eastern Map, Central Map, or
			 Western Map, as appropriate.
						(b)BoundaryThe
			 boundary of any portion of a wilderness area designated by subsection (a) that
			 is bordered by a road shall be at least 100 feet from the center line of the
			 road to allow public access.
				(c)Map and legal
			 description
					(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file a map and legal description of each
			 wilderness area designated by subsection (a) with the Committee on Resources of
			 the House of Representatives and the Committee on Energy and Natural Resources
			 of the Senate.
					(2)EffectEach
			 map and legal description shall have the same force and effect as if included
			 in this section, except that the Secretary may correct clerical and
			 typographical errors in the map or legal description.
					(3)AvailabilityEach
			 map and legal description shall be on file and available for public inspection
			 in (as appropriate)—
						(A)the Office of the
			 Director of the Bureau of Land Management;
						(B)the Office of the
			 Utah State Director of the Bureau of Land Management;
						(C)the St. George
			 Field Office of the Bureau of Land Management;
						(D)the Dixie National
			 Forest Supervisor’s Office; and
						(E)the Office of the
			 Superintendent of Zion National Park.
						(d)WithdrawalSubject
			 to valid existing rights, the wilderness areas designated by subsection (a) are
			 withdrawn from—
					(1)all forms of
			 entry, appropriation, and disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)operation of the
			 mineral leasing, geothermal leasing, and mineral materials laws.
					202.Administration
				(a)ManagementSubject to valid existing rights, each area
			 designated as wilderness by this title shall be administered by the Secretary
			 in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except
			 that—
					(1)any reference in
			 that Act to the effective date shall be considered to be a reference to the
			 date of enactment of this Act; and
					(2)any reference in
			 that Act to the Secretary of Agriculture shall be considered to be a reference
			 to the Secretary of the Interior with respect to land under the jurisdiction of
			 the Secretary of the Interior.
					(b)LivestockWithin
			 the wilderness areas designated under this title that are administered by the
			 Bureau of Land Management, the grazing of livestock in areas in which grazing
			 is established as of the date of enactment of this Act shall be allowed to
			 continue—
					(1)subject to such
			 reasonable regulations, policies, and practices that the Secretary considers
			 necessary; and
					(2)consistent with
			 section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)), including the
			 guidelines set forth in Appendix A of House Report 101–405.
					(c)Incorporation of
			 Acquired Land and InterestsAny land or interest in land within
			 the boundaries of an area designated as wilderness by this title that is
			 acquired by the United States after the date of enactment of this Act shall be
			 added to and administered as part of the wilderness area within which the
			 acquired land or interest is located.
				(d)Water
			 Rights
					(1)FindingsCongress
			 finds that—
						(A)the land
			 designated as wilderness by section 201(a)—
							(i)is
			 arid in nature; and
							(ii)includes ephemeral
			 streams;
							(B)the hydrology of
			 the land designated as wilderness by section 201(a) is locally characterized by
			 complex flow patterns and alluvial fans with impermanent channels;
						(C)the subsurface
			 hydrogeology of the region of the wilderness is characterized by groundwater
			 subject to local and regional flow gradients and artesian aquifers;
						(D)the land
			 designated as wilderness is generally not suitable for use or development of
			 new water resource facilities;
						(E)there are no
			 actual or proposed water resource facilities and no opportunities for
			 diversion, storage, or other uses of water occurring outside the land
			 designated as wilderness that would adversely affect the wilderness or other
			 values of the land; and
						(F)because of the
			 unique nature and hydrology of the desert land designated as wilderness and the
			 existence of the Virgin River Resource Management and Recovery Program, it is
			 possible to provide for proper management and protection of the wilderness,
			 perennial springs and other values of the land in ways not used in other
			 legislation.
						(2)Statutory
			 constructionNothing in this title—
						(A)shall constitute or
			 be construed to constitute either an express or implied reservation by the
			 United States of any water or water rights with respect to the land designated
			 as wilderness by this title;
						(B)shall affect any
			 water rights in the State existing on the date of enactment of this Act,
			 including any water rights held by the United States;
						(C)shall be construed
			 as establishing a precedent with regard to any future wilderness
			 designations;
						(D)shall affect the
			 interpretation of, or any designation made pursuant to, any other Act;
			 or
						(E)shall be construed
			 as limiting, altering, modifying, or amending any of the interstate compacts or
			 equitable apportionment decrees that apportion water among and between the
			 State and other States.
						(3)Utah water
			 lawThe Secretary shall follow the procedural and substantive
			 requirements of the law of the State in order to obtain and hold any water
			 rights not in existence on the date of enactment of this Act with respect to
			 the wilderness areas designated by this title.
					(4)New
			 projects
						(A)Water resource
			 facilityAs used in this paragraph, the term water
			 resource facility—
							(i)means irrigation
			 and pumping facilities, reservoirs, water conservation works, aqueducts,
			 canals, ditches, pipelines, wells, hydropower projects, and transmission and
			 other ancillary facilities, and other water diversion, storage, and carriage
			 structures; and
							(ii)does not include
			 wildlife guzzlers.
							(B)Restriction on
			 new water resource facilitiesExcept as otherwise provided in
			 this title, on and after the date of enactment of this Act, neither the
			 President nor any other officer, employee, or agent of the United States shall
			 fund, assist, authorize, or issue a license or permit for the development of
			 any new water resource facility within the wilderness areas designated by this
			 title.
						(e)Military
			 overflightsNothing in this title precludes or restricts—
					(1)low-level
			 overflights and operations of military aircraft, helicopters, missiles, or
			 unmanned aerial vehicles over wilderness areas designated under this title,
			 including military overflights and operations that can be seen or heard within
			 the wilderness areas;
					(2)flight testing and
			 evaluation; or
					(3)the designation or
			 creation of new units of special use airspace, or the establishment of military
			 flight training routes over the wilderness areas designated under this
			 title.
					203.Adjacent
			 Management
				(a)In
			 generalCongress does not intend for the designation of
			 wilderness in the State pursuant to this title to lead to the creation of
			 protective perimeters or buffer zones around any such wilderness area.
				(b)Nonwilderness
			 ActivitiesThe fact that
			 nonwilderness activities or uses can be seen or heard from areas within a
			 wilderness designated under this title shall not preclude the conduct of those
			 activities or uses outside the boundary of the wilderness area.
				204.Native American
			 cultural and religious usesNothing in this title diminishes—
				(1)the rights of any
			 Indian tribe; or
				(2)any tribal rights
			 regarding access to Federal land for tribal activities, including spiritual,
			 cultural, and traditional food-gathering activities.
				205.Release of
			 wilderness study areas
				(a)FindingCongress
			 finds that, for the purposes of section 603 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1782), any public land in the County
			 administered by the Bureau of Land Management in the wilderness study areas
			 that is not designated as wilderness by section 201(a) or depicted as released
			 on the Central Map, Eastern Map, or Western Map has been adequately studied for
			 wilderness designation.
				(b)ReleaseAny
			 public land described in subsection (a) that is not designated as wilderness by
			 this title—
					(1)is no longer
			 subject to section 603(c) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1782(c));
					(2)shall be managed
			 in accordance with—
						(A)land management
			 plans adopted under section 202 of that Act (43 U.S.C. 1712); and
						(B)existing
			 cooperative conservation agreements; and
						(3)shall be subject
			 to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
					206.Wildlife
			 management
				(a)In
			 GeneralIn accordance with section 4(d)(7) of the Wilderness Act
			 (16 U.S.C. 1133(d)(7)), nothing in this title affects or diminishes the
			 jurisdiction of the State with respect to fish and wildlife management,
			 including the regulation of hunting, fishing, and trapping, in the wilderness
			 areas designated by this title.
				(b)Management
			 ActivitiesIn furtherance of the purposes and principles of the
			 Wilderness Act, management activities to maintain or restore fish and wildlife
			 populations and the habitats to support such populations may be carried out
			 within wilderness areas designated by this title where consistent with relevant
			 wilderness management plans, in accordance with appropriate policies such as
			 those set forth in Appendix B of House Report 101–405, including the occasional
			 and temporary use of motorized vehicles, if such use, as determined by the
			 Secretary, would promote healthy, viable, and more naturally distributed
			 wildlife populations that would enhance wilderness values and accomplish those
			 purposes with the minimum impact necessary to reasonably accomplish the
			 task.
				(c)Existing
			 ActivitiesConsistent with section 4(d)(1) of the Wilderness Act
			 (16 U.S.C. 1133(d)) and in accordance with appropriate policies such as those
			 set forth in Appendix B of House Report 101–405, the State may continue to use
			 aircraft, including helicopters, to survey, capture, transplant, monitor, and
			 provide water for wildlife populations.
				(d)Wildlife Water
			 Development ProjectsSubject to subsection (f), the Secretary
			 shall authorize structures and facilities, including existing structures and
			 facilities, for wildlife water development projects, including guzzlers, in the
			 wilderness areas designated by this title if—
					(1)the structures and
			 facilities will, as determined by the Secretary, enhance wilderness values by
			 promoting healthy, viable, and more naturally distributed wildlife populations;
			 and
					(2)the visual impacts
			 of the structures and facilities on the wilderness areas can reasonably be
			 minimized.
					(e)Hunting,
			 Fishing, and TrappingIn consultation with the appropriate State
			 agency (except in emergencies), the Secretary may designate by regulation areas
			 in which, and establish periods during which, for reasons of public safety,
			 administration, or compliance with applicable laws, no hunting, fishing, or
			 trapping will be permitted in the wilderness areas designated by this
			 title.
				(f)Cooperative
			 AgreementNot later than 1 year after the date of enactment of
			 this Act, the Secretary shall enter into a cooperative agreement with the State
			 that specifies the terms and conditions under which the State or a designee of
			 the State may carry out wildlife management activities in the wilderness areas
			 designated by this title.
				207.Wildfire
			 managementConsistent with
			 section 4 of the Wilderness Act (16 U.S.C. 1133), nothing in this title
			 precludes a Federal, State, or local agency from conducting wildfire and
			 management operations (including operations using aircraft or mechanized
			 equipment) to manage wildfires in the wilderness areas designated by this
			 title.
			208.Climatological
			 data collectionSubject to
			 such terms and conditions as the Secretary may prescribe, nothing in this title
			 precludes the installation and maintenance of hydrologic, meteorologic, or
			 climatological collection devices in the wilderness areas designated by this
			 title if the facilities and access to the facilities are essential to flood
			 warning, flood control, and water reservoir operation activities.
			209.National Park
			 Service landTo the extent any
			 of the provisions of this title conflict with the laws applicable to the
			 National Park Service for Zion National Park, the laws shall control.
			IIIWILD AND SCENIC
			 RIVER DESIGNATION 
			301.Zion National
			 Park Wild and Scenic Rivers
				(a)DesignationSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding
			 at the end the following:
					
						(167)Zion national
				park, UtahThe approximately 165.5 miles of segments of the
				Virgin River and tributaries of the Virgin River across Federal land within and
				adjacent to Zion National Park, to be administered by the Secretary of the
				Interior, subject to, and in accordance with, the agreement between the United
				States, the State of Utah, the Washington County Water Conservancy District,
				and the Kane County Water Conservancy District entitled Zion National
				Park Water Rights Settlement Agreement and dated December 4, 1996, in
				the following classifications:
							(A)Taylor
				CreekThe 4.5-mile segment from the junction of the north,
				middle, and south forks of Taylor Creek, west to the park boundary and adjacent
				land rim-to-rim, as a scenic river.
							(B)North Fork of
				Taylor CreekThe segment from the head of North Fork to the
				junction with Taylor Creek and adjacent land rim-to-rim, as a wild
				river.
							(C)Middle Fork of
				Taylor CreekThe segment from the head of Middle Fork on Bureau
				of Land Management land to the junction with Taylor Creek and adjacent land
				rim-to-rim, as a wild river.
							(D)South Fork of
				Taylor CreekThe segment from the head of South Fork to the
				junction with Taylor Creek and adjacent land rim-to-rim, as a wild
				river.
							(E)Timber Creek and
				tributariesThe 3.1-mile segment from the head of Timber Creek
				and tributaries of Timber Creek to the junction with LaVerkin Creek and
				adjacent land rim-to-rim, as a wild river.
							(F)LaVerkin
				CreekThe 16.1-mile segment beginning in T. 38 S., R. 11 W., sec.
				21, on Bureau of Land Management land, southwest through Zion National Park,
				and ending at the south end of T. 40 S., R. 12 W., sec. 7, and adjacent land
				1/2-mile wide, as a wild river.
							(G)Willis
				CreekThe 1.9-mile segment beginning on Bureau of Land Management
				land in the SWSW sec. 27, T. 38 S., R. 11 W., to the junction with LaVerkin
				Creek in Zion National Park and adjacent land rim-to-rim, as a wild
				river.
							(H)Beartrap
				CanyonThe 2.3-mile segment beginning on Bureau of Management
				land in the SWNW sec. 3, T. 39 S., R. 11 W., to the junction with LaVerkin
				Creek and the segment from the headwaters north of Long Point to the junction
				with LaVerkin Creek and adjacent land rim-to-rim, as a wild river.
							(I)Hop Valley
				CreekThe 3.3-mile segment beginning at the southern boundary of
				T. 39 S., R. 11 W., sec. 20, to the junction with LaVerkin Creek and adjacent
				land 1/2-mile wide, as a wild river.
							(J)Current
				CreekThe 1.4-mile segment from the head of Current Creek to the
				junction with LaVerkin Creek and adjacent land rim-to-rim, as a wild
				river.
							(K)Cane
				CreekThe 0.6-mile segment from the head of Smith Creek to the
				junction with LaVerkin Creek and adjacent land 1/2-mile
				wide, as a wild river.
							(L)Smith
				CreekThe 1.3-mile segment from the head of Smith Creek to the
				junction with LaVerkin Creek and adjacent land 1/2-mile
				wide, as a wild river.
							(M)North Creek left
				and right forksThe segment of the Left Fork from the junction
				with Wildcat Canyon to the junction with Right Fork, from the head of Right
				Fork to the junction with Left Fork, and from the junction of the Left and
				Right Forks southwest to Zion National Park boundary and adjacent land
				rim-to-rim, as a wild river.
							(N)Wildcat Canyon
				(Blue Creek)The segment of Blue Creek from the Zion National
				Park boundary to the junction with the Right Fork of North Creek and adjacent
				land rim-to-rim, as a wild river.
							(O)Little
				CreekThe segment beginning at the head of Little Creek to the
				junction with the Left Fork of North Creek and adjacent land
				1/2-mile wide, as a wild river.
							(P)Russell
				GulchThe segment from the head of Russell Gulch to the junction
				with the Left Fork of North Creek and adjacent land rim-to-rim, as a wild
				river.
							(Q)Grapevine
				WashThe 2.6-mile segment from the Lower Kolob Plateau to the
				junction with the Left Fork of North Creek and adjacent land rim-to-rim, as a
				scenic river.
							(R)Pine Spring
				WashThe 4.6-mile segment to the junction with the left fork of
				North Creek and adjacent land 1/2-mile, as a scenic
				river.
							(S)Wolf Springs
				WashThe 1.4-mile segment from the head of Wolf Springs Wash to
				the junction with Pine Spring Wash and adjacent land
				1/2-mile wide, as a scenic river.
							(T)Kolob
				CreekThe 5.9-mile segment of Kolob Creek beginning in T. 39 S.,
				R. 10 W., sec. 30, through Bureau of Land Management land and Zion National
				Park land to the junction with the North Fork of the Virgin River and adjacent
				land rim-to-rim, as a wild river.
							(U)Oak
				CreekThe 1-mile stretch of Oak Creek beginning in T. 39 S., R.
				10 W., sec. 19, to the junction with Kolob Creek and adjacent land rim-to-rim,
				as a wild river.
							(V)Goose
				CreekThe 4.6-mile segment of Goose Creek from the head of Goose
				Creek to the junction with the North Fork of the Virgin River and adjacent land
				rim-to-rim, as a wild river.
							(W)Deep
				CreekThe 5.3-mile segment of Deep Creek beginning on Bureau of
				Land Management land at the northern boundary of T. 39 S., R. 10 W., sec. 23,
				south to the junction of the North Fork of the Virgin River and adjacent land
				rim-to-rim, as a wild river.
							(X)North Fork of the
				Virgin RiverThe 10.8-mile segment of the North Fork of the
				Virgin River beginning on Bureau of Land Management land at the eastern border
				of T. 39 S., R. 10 W., sec. 35, to Temple of Sinawava and adjacent land
				rim-to-rim, as a wild river.
							(Y)North Fork of
				the Virgin RiverThe 8-mile segment of the North Fork of the
				Virgin River from Temple of Sinawava south to the Zion National Park boundary
				and adjacent land 1/2-mile wide, as a scenic river.
							(Z)Imlay
				CanyonThe segment from the head of Imlay Creek to the junction
				with the North Fork of the Virgin River and adjacent land rim-to-rim, as a wild
				river.
							(AA)Orderville
				CanyonThe segment from the eastern boundary of Zion National
				Park to the junction with the North Fork of the Virgin River and adjacent land
				rim-to-rim, as a wild river.
							(BB)Mystery
				CanyonThe segment from the head of Mystery Canyon to the
				junction with the North Fork of the Virgin River and adjacent land rim-to-rim,
				as a wild river.
							(CC)Echo
				CanyonThe segment from the eastern boundary of Zion National
				Park to the junction with the North Fork of the Virgin River and adjacent land
				rim-to-rim, as a wild river.
							(DD)Behunin
				CanyonThe segment from the head of Behunin Canyon to the
				junction with the North Fork of the Virgin River and adjacent land rim-to-rim,
				as a wild river.
							(EE)Heaps
				CanyonThe segment from the head of Heaps Canyon to the junction
				with the North Fork of the Virgin River and adjacent land rim-to-rim, as a wild
				river.
							(FF)Birch
				CreekThe segment from the head of Birch Creek to the junction
				with the North Fork of the Virgin River and adjacent land
				1/2-mile wide, as a wild river.
							(GG)Oak
				CreekThe segment of Oak Creek from the head of Oak Creek to
				where the forks join and adjacent land 1/2-mile wide, as a
				wild river.
							(HH)Oak
				CreekThe 1-mile segment of Oak Creek from the point at which the
				2 forks of Oak Creek join to the junction with the North Fork of the Virgin
				River and adjacent land 1/2-mile wide, as a recreational
				river.
							(II)Clear
				CreekThe 6.4-mile segment of Clear Creek from the eastern
				boundary of Zion National Park to the junction with Pine Creek and adjacent
				land rim-to-rim, as a recreational river.
							(JJ)Pine Creek
				The 2-mile segment of Pine Creek from the head of Pine Creek to
				the junction with Clear Creek and adjacent land rim-to-rim, as a wild
				river.
							(KK)Pine
				CreekThe 3-mile segment of Pine Creek from the junction with
				Clear Creek to the junction with the North Fork of the Virgin River and
				adjacent land rim-to-rim, as a recreational river.
							(LL)East Fork of
				the virgin RiverThe 8-mile segment of the East Fork of the
				Virgin River from the eastern boundary of Zion National Park through Parunuweap
				Canyon to the western boundary of Zion National Park and adjacent land
				1/2-mile wide, as a wild river.
							(MM)Shunes
				CreekThe 3-mile segment of Shunes Creek from the dry waterfall
				on land administered by the Bureau of Land Management through Zion National
				Park to the western boundary of Zion National Park and adjacent land
				1/2-mile wide as a wild
				river.
							.
				(b)Incorporation of
			 acquired non-Federal landIf the United States acquires any
			 non-Federal land within or adjacent to Zion National Park that includes a river
			 segment that is contiguous to a river segment of the Virgin River designated as
			 a wild, scenic, or recreational river by paragraph (167) of section 3(a) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1274(a)), the acquired river segment
			 shall be incorporated in, and be administered as part of, the applicable wild,
			 scenic, or recreational river.
				IVUTILITY
			 CORRIDORS
			401.Utility
			 corridors and rights-of way
				(a)Utility
			 Corridor
					(1)In
			 generalConsistent with title II and notwithstanding sections 202
			 and 503 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712,
			 1763), the Secretary shall establish on public land—
						(A)corridors for
			 utilities, water infrastructure, and transportation purposes, in the County, as
			 generally depicted on the Central Map, Eastern Map, and Western Map; and
						(B)a corridor for
			 transportation purposes in the County, to be identified by the Secretary,
			 after—
							(i)consultation with
			 the County and the Habitat Conservation Advisory Committee;
							(ii)complying with
			 the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.); and
							(iii)evaluating, at a
			 minimum—
								(I)a
			 corridor within the Red Cliffs National Conservation Area established by
			 section 604(a), beginning on the western boundary of the Conservation Area at a
			 point, to be identified by the Secretary, between Diamond Valley and Winchester
			 Hills, and ending on the eastern boundary of the Conversation Area at a point,
			 to be identified by the Secretary, between milepost 10 and milepost 16 of
			 Interstate 15; and
								(II)a corridor
			 outside the Red Cliffs National Conservation Area.
								(2)WidthThe
			 utility corridors established under paragraph (1) shall be—
						(A)2,640-feet wide;
			 or
						(B)if the St. George
			 Field Office Resource Management Plan of 1999 provides for a width other than
			 2,640 feet in a particular portion of the corridor, the width provided by the
			 Plan for the particular portion.
						(b)Rights-of-Way
					(1)In
			 generalNotwithstanding sections 202 and 503 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1712, 1763), and subject to valid
			 and existing rights, the Secretary shall grant to the County and the Washington
			 County Water Conservancy District nonexclusive rights-of-way to nonwilderness
			 Federal land in the County, as generally depicted on the Central Map and
			 Eastern Map, for any reservoirs, canals, channels, ditches, pipes, pipelines,
			 tunnels, wells, well fields, pump stations, storage facilities, and other
			 facilities and systems that are necessary for—
						(A)the impoundment,
			 storage, treatment, transportation, or distribution of water or wastewater;
			 or
						(B)flood control
			 management.
						(2)Applicable
			 requirementsAny right-of-way granted under paragraph (1) shall
			 be consistent with any general plan adopted by the County.
					(3)Duration; waiver
			 of feesA right-of-way granted under paragraph (1)—
						(A)shall be valid in
			 perpetuity; and
						(B)shall not require
			 the payment of rental fees.
						(4)Compliance with
			 NEPABefore granting a right-of-way under paragraph (1), the
			 Secretary shall comply with the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.), including the identification of potential impacts to fish
			 and wildlife resources and habitat.
					(c)State Water
			 LawNothing in this title shall—
					(1)prejudice the
			 decisions or abrogate the jurisdiction of the Utah State Engineer with respect
			 to the appropriation, permitting, certification, or adjudication of water
			 rights;
					(2)preempt State water
			 law; or
					(3)limit or supersede
			 existing water rights or interest in water rights under State law.
					(d)WithdrawalSubject
			 to valid existing rights, the areas designated as utility corridors or
			 rights-of-way by subsections (a) and (b) are withdrawn from location, entry,
			 and patent under the mining laws.
				VHIGH
			 DESERT OFF-HIGHWAY VEHICLE TRAIL
			501.High Desert
			 Off-Highway Vehicle Trail
				(a)DefinitionsIn
			 this section:
					(1)TrailThe
			 term Trail means the High Desert Off-Highway Vehicle Trail
			 designated under subsection (c).
					(2)Travel
			 planThe term travel plan means the travel plan
			 developed under subsection (b).
					(b)Travel
			 planNot later than 2 years after the date of enactment of this
			 Act, the Secretary and the Secretary of Agriculture shall jointly complete a
			 travel plan that identifies routes for the Trail.
				(c)Designation of
			 TrailNot later than 30 days after the date on which the travel
			 plan is completed under subsection (b), the Secretary and the Secretary of
			 Agriculture shall jointly designate a system of trails, identified in the
			 travel plan, to be known as the High Desert Off-Highway Vehicle
			 Trail.
				(d)RequirementsTo
			 be eligible for inclusion in the Trail, a route shall be—
					(1)open to motorized
			 and mechanized uses on and after the date of enactment of this Act; and
					(2)located on land
			 managed by the Director of the Bureau of Land Management or the Chief of the
			 Forest Service.
					(e)Management
					(1)In
			 generalThe Secretary or the Secretary of Agriculture shall
			 manage portions of the Trail under the jurisdiction of the Secretary or the
			 Secretary of Agriculture, as appropriate, in a manner that—
						(A)is consistent with
			 motorized and mechanized use of the Trail that is authorized on the date of
			 enactment of this Act pursuant to applicable Federal and State laws and
			 regulations;
						(B)ensures the safety
			 of the people who use the Trail; and
						(C)does not damage
			 sensitive habitat or cultural resources.
						(2)Management
			 plan
						(A)In
			 generalNot later than 2 years after the date on which the travel
			 plan is completed under subsection (b), the Secretary and the Secretary of
			 Agriculture, in consultation with the State, the County, and any other
			 interested persons, shall jointly complete a management plan for the Trail that
			 includes a description of the routes identified in the travel plan for
			 inclusion in the Trail.
						(B)ComponentsThe
			 management plan shall—
							(i)describe the
			 appropriate uses and management of the Trail;
							(ii)authorize the use
			 of motorized and mechanized vehicles on the Trail; and
							(iii)describe actions
			 carried out to periodically evaluate and manage the appropriate levels of use
			 and location of the Trail to minimize environmental impacts and prevent damage
			 to cultural resources from the use of the Trail.
							(3)Monitoring and
			 evaluation
						(A)Annual
			 assessmentThe Secretary and the Secretary of Agriculture shall
			 annually assess the effects of the use of off-highway vehicles on the Trail on
			 land and, in consultation with the Utah Department of Natural Resources, assess
			 the effects of the Trail on wildlife and wildlife habitat to minimize
			 environmental impacts and prevent damage to cultural resources from the use of
			 the Trail.
						(B)ClosureSubject
			 to valid existing rights, the Secretary and the Secretary of Agriculture, as
			 appropriate, in consultation with the State and the County, may temporarily
			 close or permanently reroute, subject to subparagraph (C), a portion of the
			 Trail if the Secretary determines that—
							(i)the
			 Trail is having an adverse impact on—
								(I)natural resources;
			 or
								(II)cultural
			 resources;
								(ii)the
			 Trail threatens public safety;
							(iii)closure of the
			 Trail is necessary to repair damage to the Trail; or
							(iv)closure of the
			 Trail is necessary to repair resource damage.
							(C)ReroutingPortions
			 of the Trail that are temporarily closed may be permanently rerouted along
			 existing roads and trails on public land currently open to motorized use if the
			 Secretary determines, after consultation with the Utah Department of Natural
			 Resources, that such rerouting will not significantly increase or decrease the
			 length of the Trail.
						(D)NoticeThe
			 Secretary and the Secretary of Agriculture shall provide information to the
			 public regarding any routes on the Trail that are closed under subparagraph
			 (B), including by providing appropriate signage along the Trail.
						(4)Notice of open
			 routesThe Secretary and the Secretary of Agriculture shall
			 ensure that visitors to the Trail have access to adequate notice regarding the
			 routes on the Trail that are open through use of appropriate signage along the
			 Trail and through the distribution of maps, safety education materials, and
			 other information considered appropriate by the Secretary and the Secretary of
			 Agriculture.
					(f)No Effect on
			 Non-Federal Land and Interests in LandNothing in this section
			 shall be construed to affect ownership, management, or other rights related to
			 non-Federal land or interests in land.
				(g)Map on
			 FileThe appropriate maps shall be kept on file at the
			 appropriate offices of the Secretary and the Secretary of Agriculture.
				VIRED
			 CLIFFS NATIONAL CONSERVATION AREA
			601.Short
			 titleThis title may be cited
			 as the Red Cliffs National Conservation Area Act.
			602.PurposeThe purpose of this title is to establish
			 the Red Cliffs National Conservation Area—
				(1)to conserve,
			 protect, and enhance for the benefit and enjoyment of present and future
			 generations the ecological resources, wildlife, endangered species, and
			 recreational resources of the Conservation Area, in accordance with the
			 management plan; and
				(2)to
			 serve the needs of communities in the vicinity of the Conservation Area, in
			 accordance with the management plan.
				603.DefinitionsIn this title:
				(1)Conservation
			 areaThe term Conservation Area means the Red Cliffs
			 National Conservation Area established by section 604(a).
				(2)Management
			 planThe term management plan means—
					(A)the management
			 plan entitled the Washington County Habitat Conservation Plan
			 and dated December 1995, as approved by the Director of the United States Fish
			 and Wildlife Service on February 23, 1996; and
					(B)the St. George
			 Field Office Resource Management Plan of March 15, 1999.
					(3)Public
			 landThe term public land has the meaning given the
			 term public lands in section 103 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1702).
				604.Establishment
			 of the Conservation Area
				(a)In
			 GeneralThere is established in the State the Red Cliffs National
			 Conservation Area.
				(b)Area
			 IncludedThe Conservation Area shall consist of approximately
			 61,473 acres of public land, as generally depicted on the Central Map.
				(c)Map and Legal
			 Description
					(1)MapThe
			 Central Map shall be on file and available for public inspection in the
			 appropriate offices of the Bureau of Land Management.
					(2)Legal
			 description
						(A)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Resources of the House of
			 Representatives a legal description of the Conservation Area.
						(B)Force and
			 effectThe legal description submitted under subparagraph (A)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may—
							(i)correct minor
			 errors in the legal description; and
							(ii)in
			 consultation with the County and the Habitat Conservation Advisory Committee,
			 make any minor boundary adjustments that the Secretary, the County, and the
			 Habitat Conservation Advisory Committee determine to be necessary.
							(C)AvailabilityThe
			 legal description submitted under subparagraph (A) shall be on file and
			 available for public inspection in the office of the Director of the Bureau of
			 Land Management.
						(3)ConflictIf
			 there is a conflict among the Central Map, the acreage described in subsection
			 (b), or the legal description submitted under paragraph (1), the Central Map
			 shall control with respect to determining the boundaries of the Conservation
			 Area.
					605.Management
				(a)In
			 GeneralThe Secretary, acting through the Director of the Bureau
			 of Land Management, shall, subject to valid existing rights, manage the
			 Conservation Area—
					(1)in
			 a manner that conserves, protects, and enhances the resources of the
			 Conservation Area described in section 602(1); and
					(2)in accordance
			 with—
						(A)the management
			 plan;
						(B)this Act;
			 and
						(C)any other
			 applicable laws.
						(b)Use
					(1)In
			 generalThe Secretary shall only allow uses of the Conservation
			 Area—
						(A)in accordance with
			 the St. George Field Office Resource Management Plan dated March 15,
			 1999;
						(B)that are described
			 in the Washington County Habitat Conservation Plan dated December 1995
			 (including any appendices to the plan);
						(C)in accordance with
			 the Red Cliffs Desert Reserve Public Use Plan dated June 12, 2000; and
						(D)that the Secretary
			 determines would further the purposes described in section 602.
						(2)Motorized and
			 Mechanized VehiclesExcept in cases in which motorized or
			 mechanized vehicles are needed for administrative purposes or to respond to an
			 emergency, the use of motorized or mechanized vehicles in the Conservation Area
			 shall be permitted only on roads and trails designated for the use of motorized
			 or mechanized vehicles.
					(c)Preventive
			 MeasuresNothing in this Act precludes any measures that the
			 Secretary determines to be necessary to prevent devastating fire or infestation
			 of insects or disease within the Conservation Area.
				(d)Water
			 Rights
					(1)State water
			 lawThe laws of the State relating to water rights shall apply to
			 the acquisition and holding of any water rights in the Conservation Area that
			 are not in existence as of the date of enactment of this Act.
					(2)EffectNothing
			 in this title—
						(A)creates an express
			 or implied reservation by the United States of any water or water rights in the
			 Conservation Area;
						(B)affects any water
			 rights in the State (including any water rights held by the United States) in
			 existence on the date of enactment of this Act;
						(C)establishes a
			 precedent with regard to any future conservation area designations;
						(D)affects the
			 interpretation of, or any designation made pursuant to, any other Act;
						(E)limits, alters,
			 modifies, or amends any interstate compact or equitable apportionment decree
			 that apportions water among and between the State and other States; or
						(F)prohibits the
			 funding of, assistance with, authorizing of, or issuance of a license, permit,
			 easement, or right-of-way for the development of any new water resource
			 facility within the Conservation Area consistent with utility development
			 protocols provided in the management plan.
						606.Management plan
			 amendments
				(a)In
			 generalThe management plan
			 may be amended as the Secretary determines to be necessary to achieve the
			 purposes of the Conservation Area described in section 602.
				(b)RequirementsAny amendments to the management plan
			 adopted under subsection (a) shall comply with the procedures for amendments
			 outlined in the management plan, including the requirements that any amendments
			 shall—
					(1)be developed with full public
			 participation; and
					(2)take into consideration affected
			 landowners, Federal, State, and local agencies, and affected Indian
			 tribes.
					607.Acquisition of
			 additional land
				(a)In
			 GeneralThe Secretary may acquire land or interests in land in
			 the Conservation Area—
					(1)by
			 donation;
					(2)by purchase with
			 donated or appropriated funds;
					(3)in exchange for
			 Federal land outside the Conservation Area, in accordance with—
						(A)section 206 of the
			 Federal Land Management and Policy Act of 1976 (43 U.S.C. 1716); and
						(B)any other
			 applicable law;
						(4)with the
			 concurrence of the appropriate agency head, transfer from another Federal
			 agency; or
					(5)in accordance with
			 section 103(a)(4)(B)(i).
					(b)State
			 LandLand or interests in land owned by the State or a political
			 subdivision of the State may only be acquired by donation, exchange, or
			 purchase.
				(c)Private
			 LandPrivate land or interests in private land may only be
			 acquired from willing sellers.
				(d)Subsequent
			 AcquisitionAny land or interests in land within the boundaries
			 of the Conservation Area that is acquired after the date of enactment of this
			 Act shall be—
					(1)incorporated into
			 the Conservation Area; and
					(2)managed as part of
			 the Conservation Area, in accordance with—
						(A)this Act;
			 and
						(B)any other
			 applicable laws.
						608.Withdrawal
				(a)In
			 GeneralSubject to valid existing rights, all public land in the
			 Conservation Area is withdrawn from—
					(1)all forms of
			 entry, appropriation, and disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)operation of the
			 mineral leasing, geothermal leasing, and mineral materials laws.
					(b)Additional
			 LandNotwithstanding any other provision of law, if the Secretary
			 acquires additional land within the Conservation Area after the date of
			 enactment of this Act, the land is withdrawn from operation of the laws
			 referred to in subsection (a) on the date of acquisition of the land.
				609.Cooperative
			 agreementsThe Secretary may
			 enter into cooperative agreements with other Federal agencies, State and local
			 agencies, and nonprofit entities that provide for the management and
			 interpretation of natural and cultural resources in the Conservation
			 Area.
			610.No buffer
			 zones
				(a)In
			 GeneralThe establishment of the Conservation Area shall not
			 create protective perimeters or buffer zones around the Conservation
			 Area.
				(b)Private
			 LandIf the use of, or conduct of an activity on, private land
			 outside the boundaries of the Conservation Area is consistent with applicable
			 law, nothing in this title concerning the establishment of the Conservation
			 Area shall prohibit or limit the use or conduct of the activity.
				VIIAUTHORIZATION OF
			 APPROPRIATIONS
			701.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
			
